-Plaintiff was proceeding northerly on Roosevelt avenue in the city of Binghamton; defendant, easterly on Baird avenue. Plaintiff was approaching the intersection of these streets from defendant’s right and had the right of way. The physical surroundings indicate that plaintiff was in the intersection when struck by the defendant. We do not consider that the case involves the doctrine discussed in Gochee v. Wagner (257 N. Y. 344). The judgment of the County Court should be reversed and that of the City Court reinstated. Judgment of the County Court reversed on the law and facts, and judgment of the City Court of the City of Binghamton reinstated and affirmed, with costs to the appellant in all courts. Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ., concur.